Opinión disidente emitida por el
Juez Asociado Señor Rebollo López,
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Negrón García.
En Pueblo v. Almodóvar, 109 D.P.R. 117, 126 (1979), al revocar una convicción por una supuesta infracción a la Ley de Bolita en vista de que la declaración del agente encu-bierto en que se basó la misma no cumplía con los requisitos de nuestra jurisprudencia, este Tribunal se preguntó el por qué “no se le exige al agente encubierto que preste una de-claración jurada ante un fiscal dentro de pocas horas de rea-lizar una transacción de bolita, tal como ocurre en los casos de sustancias controladas”.
La Asamblea Legislativa de Puerto Rico, en obvia respuesta a nuestra llamada, aprobó la Ley Núm. 54 de mayo 27 de 1980. La referida ley, en lo pertinente, dispuso:
Toda persona que intervenga o participe como agente encu-bierto en cualquier transacción o venta de material relacionado con los juegos generalmente conocidos como “Bolita”, “Boli-pool”, combinaciones clandestinas relacionadas con los Pools o bancas de los hipódromos de Puerto Rico y loterías clandesti-nas; o que sorprendiere a cualquier persona portando [sic] o conduciendo [sic] o que tuviere en su poder en cualquier con-cepto, cualquier papeleta, billete, ticket, libreta, lista de nú-meros o letras, boletos o implementos que pudieren usarse en dichos juegos ilegales bajo las disposiciones de las sees. 1247 a 1257 de este título, deberá prestar ante un fiscal, dentro de un término no mayor de 120 horas siguientes a haberse con-sumado dicha transacción o venta o cualquiera de las acciones delictivas antes mencionadas, una declaración jurada sobre su participación en la misma y los hechos pertinentes a ésta, incluyendo el término durante el cual se extendió la investí-*34gación, el área cubierta, los resultados obtenidos y las causas presentadas contra otros infractores atrapados en la redada, así como la identidad de otras personas que realizaron tran-sacciones con el acusado observadas por dicho agente encu-bierto. El término de 120 horas aquí establecido será de estricto cumplimiento, excepto que se demuestre justa causa para una demora en someter la declaración jurada dentro del término antes indicado.

Cuando el Tribunal determinare en la vista preliminar que dicha declaración jurada no fue prestada, o que habiéndose prestado fuera del término de 120 horas no hubo justa causa para la dilación, ni dicha declaración jurada ni el testimonio del agente encubierto podrán ser presentados en evidencia.

En la determinación de justa causa se tomará en conside-ración, entre otros factores, el que la investigación no hubiere concluido dentro del término antes indicado. (Énfasis supli-do.(1)
Obsérvese que el legislador fue “más allá de lo requerido” por este Tribunal en Pueblo v. Almodóvar, ante. No sólo requirió la prestación de la declaración jurada en casos en que un agente de la Policía de Puerto Rico, en función de “encubierto”, interviniera o participara como tal en una transacción en violación de la Ley de Bolita, sino que exigió que se prestara la declaración aun en casos en que agentes “regulares” de lá Policía' sorprendieren a personas que porten o conduzcan material relacionado con dicho juego ilegal.
La intención del legislador al aprobar dicha ley fue obvia: garantizar al máximo los derechos de la ciudadanía contra la actuación inescrupulosa de agentes de la Policía de Puerto Rico.
Ahora bien, específicamente en cuanto a la intervención o participación de un agente encubierto, procede que nos pre-guntemos: ¿quién, y qué, es un agente encubierto?
Como es sabido, de ordinario, un agente encubierto es un miembro bona fide de la Policía que al ocultar su identidad *35como tal se “infiltra” p'or un período dentro de un segmento de nuestra sociedad o determinada “organización”, y se gana la confianza de sus ciudadanos, con el propósito de acumular evidencia que pueda ser luego presentada en los tribunales de justicia en contra de esos ciudadanos.(2) Hemos expre-sado, en adición, que “el agente encubierto es un arma de identificación que es necesario utilizar en ciertos delitos, que por su característica esencial de clandestinidad, permanece-rían impunes si no se contara con este método”. Pueblo v. Seda, 82 D.P.R. 719, 730 (1961).
Ese período durante el cual ese miembro de la Policía desempeña su función de “encubierto” es uno que, por obli-gación, es indeterminado. En otras palabras la labor del agente encubierto, dependiendo de las circunstancias, puede durar días, semanas, meses y hasta años.
Con ello en mente, examinemos la declaración jurada que ante un magistrado prestara el “agente investigador” Carlos Vega Castro el 20 de septiembre de 1982, que dio base a la orden de allanamiento que se expidiera en esa misma fecha por el magistrado en cuestión, según surge la misma de la referida orden. En lo pertinente, se expresa:
ORDEN DE REGISTRO O ALLANAMIENTO
EL PUEBLO DE PUERTO RICO, A agentes orden público, en el Distrito de Mayaguez.
Habiéndose en este día presentado prueba por medio.de De-claración Jurada firmada por Agte. Carlos Vega Castro 9-4010, quien fue examinado por mí de que, trabaja para la Po-licía de Puerto Rico, adscrito al N.A.C. de Mayaguez en calidad de Agente Investigador de la Sección Control del Vicio en donde se le ha encomendado realizar investigaciones confi-*36denciales relacionadas con el juego ilegal dse [sic] la bolita y¡o bolipool y otros delitos.
Que el día 7 de Septiembre de 1982 mientras se encontraba realizndo [sic] investigaciones confidenciales en la plaza del mercado de Cabo Rojo ya que tenía información de que la misma era visitada por un señor C/P Arcángel Rodríguez y este se dedicaba a vender números de bolita y luego se ni-ba [sic] a una casa detrás de la referida plaza a ver cuaarar [sic] dichos números. El agente lo encontró hablando con un señor grueso, barrigón de pelo canoso y este le estaba mostrando una hoja de pepl [sic] en la cual habían números de bolita escritos, y el señor grueso le hizo entrega de un dinero. Luego Arcángel entró en varios puestos de la referida plaza cobrando dinero. Luego salió de la plaza por la parte de atrás y entró a la casa #20 de la calle Hostos. El agente se quedó vigilando y observó cuando llegó a la referida residencia Sr. Faustino Texidor. Luego llegó también el Sr. Emeterio Caceres.
Que el día U de Septiembre de 1982 resgresó [sic] nueva-mente al pueblo de Cabo Rojo a prestarle otra vigilancia a la casa #20 de la Calle Hostos. Una vez allí cerca de la plaza observó cuando llegaron juntos el Sr. Arcángel Rodríguez y Faustino Texidor y entraron a la referida casa. Luego llegó [sic] también los hermanos Jacinto Vargas Troche y Walter Vargas Troche y entraron a la casa.
Que la referida casa se describe como sigue; Casa de madera y cemento techada de zinc pintada de blanco y balcón en cemento localizada en la calle Hostos #20 de Cabo Rojo. De frente tiene balcón en cemento con una ventana triple de crsstal [sic] y puerta de entrada en madera y colinda con la calle Hostos. Por el lado izquierdo colinda con el Col. Torres. Por el lado derecho colinda con la casa #18. (Énfasis supli-do.) (3)
I
De una lectura de dicha declaración resaltan varios hechos: en la misma el agente de la Policía que interviene en *37la operación es convenientemente denominado “agente inves-tigador”; no obstante ese hecho, la labor que le fuera enco-mendada fue la de “realizar investigaciones confidenciales relacionadas con el juego ilegal dse [sic] la bolita”, el 7 de septiembre de 1982 es que dicho agente observa la comisión de supuestos actos delictivos por parte de las personas poste-riormente acusadas; el agente pudo “observar”, en una hoja de papel que estaba en manos de uno de los aquí recurridos, “números de bolita escritos”; que para haber podido obser-var lo que relata, necesariamente tuvo que estar bien cerca de dicha persona, por lo que resulta lógica la inferencia a los efectos de que el agente se había ganado la confianza de esas personas; y que ninguno de los hechos que observó el lf de septiembre de 1982 constituye delito público alguno.
Ante esas circunstancias procede que nos preguntemos, ¿si el agente Carlos Vega Castro estaba o no en funciones de agente encubierto? Este Tribunal, en la Sentencia que se emite, entiende que no. Nosotros sostenemos que sí. (4)
Es correcto que, en muchas ocasiones, a través de nues-tra jurisprudencia hemos considerado al agente encubierto como aquel que participa activamente en el acto delictivo ya sea comprando números de bolita o cantidades de drogas narcóticas. Véanse: Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983); Pueblo v. Acosta Acosta, 107 D.P.R. 68 (1978); Pueblo v. Rivera Burgos, 106 D.P.R. 528 (1977); Pueblo v. Vega Cruz, 105 D.P.R. 1 (1976); Pueblo v. Tribunal Superior, 104 D.P.R. 454 (1975); Pueblo v. Rosario Torres, 101 D.P.R. 840 (1973).
No es menos cierto, sin embargo, que en otras ocasiones hemos visto al agente encubierto como un individuo pasivo que, como en el caso de autos, presencia una actividad ilegal de compraventa de números de bolita o drogas narcóticas realizada por terceros en un lugar público a plena vista. Así, *38por ejemplo, tenemos el caso de Pueblo v. Soto Zaragoza, 94 D.P.R. 350, 355-356 (1967), en donde expresamos, en lo per-tinente, que:
En el juicio de la causa la única prueba de cargo consistió en el testimonio del agente encubierto Ramón Calderón, quien declaró que había sido destacado en el sector de Villa Palme-ras para conseguir prueba por infracciones a la Ley de Bolita desde hacía cerca de dos meses y medio, y que para facilitar su labor, se hacía pasar como mecánico en un garage de los hermanos Sanjurjo, situado a una distancia de cuatro casas de la residencia del coacusado Palacio; que el miércoles 6 de mayo, alrededor de las seis de la tarde se encontraba frente a la residencia de Palacio y observó cuando llegó Soto en un automóvil Buick y se detuvo al frente de la casa; que se encon-traba como a dos o tres pies del automóvil, pegado a la verja de la casa; que Palacio bajó de su casa y se montó en el auto-móvil al lado de Soto, en la parte derecha delantera, y estu-vieron hablando por espacio de cinco minutos, y al rato Soto sacó un paquete que tenía sobre el asiento y se lo entregó a Palacio; que al abrir Palacio el paquete pudo observar que eran números de tres cifras con espacio a la derecha y otras canti-dades:, que luego Palacio se desmontó y entró a su casa; que a los pocos minutos Soto también entró en la casa en donde permaneció por espacio de quince minutos; que no recuerda los números. (Énfasis suplido.) (5)
El agente en el caso de autos, al igual que el agente del caso de Soto Zaragoza, ante, precisamente gracias a la ocul-tación de su condición de policía logró acceso al lugar especí-fico en donde, según las confidencias recibidas, se realizaban transacciones delictivas. Su apariencia de un ciudadano común y corriente en la plaza de mercado del pueblo de Cabo Rojo fue el recurso que le permitió observar las men-cionadas transacciones que obviamente jamás se hubieran efectuado en su presencia de haberse conocido su verdadera identidad.
*39Este no es el caso del agente de la Policía de Puerto Rico que vestido de civil observa, por casualidad, unos hechos delictivos que ocurren en su presencia. (6) Este es el caso en que la Policía de Puerto Rico recibe unas confidencias sobre supuestas transacciones ilegales que están ocurriendo en un lugar específico entre determinadas personas y que, en vista de ello, se envía un agente a bregar confidencialmente con la situación.
Este Tribunal tiene la responsabilidad de evitar que los propósitos de la citada Ley Núm. 54 de 27 de mayo de 1980 sean burlados mediante el uso, por la Policía de Puerto Rico, del simple mote de “agente investigador”. Como expresára-mos anteriormente, la intención del legislador fue la de ga-rantizar al máximo los derechos de la ciudadanía contra actuaciones inescrupulosas de agentes de la Policía de Puerto Rico. El propósito de la ley fue el regular “determi-nado patrón de conducta” de los agentes de la Policía, inde-pendientemente de que se llamen agentes encubiertos o agentes investigadores o agentes regulares.
H-1 ►-H
Rechazamos igualmente, por último, el argumento de que la convicción de los aquí recurridos no fue a base de la declaración jurada prestada por el agente y sí “a base de los hallazgos del allanamiento”.
En nuestra opinión, la adopción de dicha teoría consti-tuye un paso de retroceso en nuestra jurisprudencia, por cuanto entrañaría el permitir el acceso a los tribunales de una evidencia que es el fruto de un testimonio que por man-dato de ley es inadmisible. Véanse: Wong Sun v. United States, 371 U.S. 471 (1963); Silverthorne Lumber Co. v. United States, 251 U.S. 385 (1920); Pueblo v. Lastra Sáez, 93 D.P.R. 876 (1967) y Pueblo v. Rodríguez Rivera, 91 D.P.R. 456 (1964).
*40r — í I — I
Habiendo actuado el agente Carlos Vega Castro, en nues-tra opinión, como un agente encubierto el día 7 de septiem-bre de 1982 (7) venía obligado, a tenor con las disposiciones de la Sec. 1250a del Título 33 de L.P.R.A., a prestar una declaración jurada dentro de las 120 horas de haber ocu-rrido los hechos. Puesto que no se demostró justa causa por la cual ello no se hizo, su testimonio no era admisible en un tribunal de justicia, por lo que no podía tampoco servir de base para la expedición de una orden de allanamiento.
Por las razones expresadas, confirmaría la resolución dictada por el tribunal de instancia.

(1)33 L.P.R.A. sec. 1250a.


(2) En Black’s Law Dictionary, 5ta ed., St. Paul, Minnesota, West Publishing Co., 1979, pág. 1368, se define el agente encubierto como: “A person who works as an agent without disclosing his role as an agent. In police work, one who makes contact with suspected criminals without disclosing his role as an agent of the police. He gathers evidence of criminal activity which may later be used at trial of the criminals....”


(3) Como surge de la Sentencia que se emite en el presente caso, el tribunal de instancia “finalmente desestimó los cargos” que por violación a la Ley de Bolita el Pueblo de Pueblo de Puerto Rico había radicado contra los aquí recurridos al resolver que eran aplicables a los mismos las disposiciones de la antes citada See. 1250a del Título 33 de L.P.R.A. Recurre de dicha determinación el honorable Pro-curador General de Puerto Rico.


(4) Respecto a este punto, el honorable Procurador General de Puerto Rico se limita a exponer que el agente en controversia era un policía regular que estaba en gestiones confidenciales, lo cual no lo convierte en agente encubierto.


(5) Véanse, en adición: Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Palacios Amador, 96 D.P.R. 695 (1968); Laureano Maldonado v. Tribunal Superior, 92 D.P.R. 381 (1965); Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964); Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961).


(6)En cuya situación el agente obviamente no actúa como agente encubierto.


(7) Obsérvese, en relación con el día 14 de septiembre de 1982, que el agente de la Policía no observa hecho alguno que tienda a demostrar la posible comisión de un delito público.